MEMORANDUM **
Manuel Giovanny Mejia Angulo, his wife and two children, all natives and citizens of Colombia, petition for review of a Board of Immigration Appeals (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion, Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir.2004), we grant the petition for review.
Mejia Angulo presented evidence in his motion indicating that the FARC guerillas have escalated their threats against him, having increased their efforts to discover his location and date of return to Colombia. This evidence is sufficient to establish changed circumstances in Colombia. See 8 C.F.R. § 1003.2(c)(3)(ii). In addition, Mejia Angulo has demonstrated a reasonable likelihood that the statutory requirements for relief have been satisfied. See Ordonez v. INS, 345 F.3d 777, 785 (9th Cir.2003) (stating standard). Therefore, the BIA abused its discretion in denying Mejia An-gulo’s motion to reopen on the basis of changed country conditions. See Malty, 381 F.3d at 945-46.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.